           Case 1:18-cv-00461-SAG Document 67 Filed 09/02/20 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND

        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780
                                                                                    Fax (410) 962-1812



                                                        September 2, 2020


  LETTER TO COUNSEL

         RE:      Hulbert, et al. v. Pope, et al.
                  Civil No. SAG-18-461

  Dear Counsel,

          This will confirm the results of our telephone conference today.

          The parties are to provide the Court with a status report regarding discovery in 30 days,
  unless a Motion to Compel has been filed. The schedule for dispositive motions will be as follows:

                  Dispositive Motions Deadline: December 2, 2020

                  Oppositions Deadline:             January 6, 2021

                  Reply Deadline:                   January 27, 2021

          Despite the informal nature of this letter, it is an Order of the Court and will be docketed
  as such.

                                                        Sincerely yours,

                                                               /s/

                                                        Stephanie A. Gallagher
                                                        United States District Judge
